56 F.3d 46
Jose Ramon MORALES, aka:  Pablo Jose Ramon Morales,Petitioner-Appellant,v.CALIFORNIA DEPARTMENT OF CORRECTIONS, Director;  E.R.Meyers, Warden;  Attorney General of the State ofCalifornia;  Board of Prison Terms,Respondents-Appellees.
No. 92-56262.
United States Court of Appeals,Ninth Circuit.
June 5, 1995.

On Remand from the United States Supreme Court.
Before:  GIBSON,* HALL, and KLEINFELD, Circuit Judges.

ORDER

1
This case is REMANDED to the District Court in accordance with the Supreme Court's decision in California Dept. of Corrections v. Morales, --- U.S. ----, 115 S. Ct. 1597, 131 L. Ed. 2d 588 (1995).



*
 The Honorable Floyd R. Gibson, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation